﻿I should like first to extend my sincere congratulations to Ambassador Shihabi, a good friend of mine and a prominent diplomat, on his election as President of the forty-sixth session of the United Nations General Assembly.
I should also like to express my highest appreciation to the secretary-General of the United Nations, His Excellency Javier Perez de Cuellar, for his outstanding report, which outlines our hopes and dilemmas and charts our future courses. In the same spirit, I should like to avail myself of this opportunity to pay a tribute to the Secretary-General for his exceptional and tireless endeavours over the course of the past 10 years in favour of peace and better understanding among all human beings, peoples and nations throughout the world.
It is also with great pleasure that I join in welcoming seven new States to the world Organisation. I congratulate the Republic of Korea, the Democratic People's Republic of Korea, the Republic of Lithuania, the Republic of Latvia, the Republic of Estonia, the Federated States of Micronesia and the Republic of the Marshall Islands on joining the great family of the United Nations.
The events that have taken place in the world since the last session of the General Assembly are dramatic and imposing, indeed. Today, I have chosen to speak about today's world of great expectations and new vistas and about new challenges, risks and uncertainties; about Yugoslavia as an integral yet sombre part of European and world changes; about the new world order and global stability at the close of the twentieth century; and about the United Nations, as the key instrument of a world that is being integrated on a new basis.
Me have entered a new era in international relations the changes on the world political scene are far-reaching and irreversible. The end of the cold war has ushered in an altogether new age of freedom and democracy. Bipolar ideological, political and military confrontations belong to the past. However, this new epoch raises new questions. It is incumbent upon us to find proper answers.
The dramatic days in the Soviet Union that shook the world brought about a major turnabout of this century. The fundamental transformations in that country that led to the birth of the "new thinking" have accelerated the pace of history, but they have also shed light on the complexity of the options for peace and progress, freedom and democracy.
Hew realities call for new answers. How do we bridge the enormous disparities in the social and economic spheres? How do we affirm the new values end remove the causes of non divisions and retrogressive trends? How do we carry out the much-needed social transformations and overcome the often concomitant extremism, nationalism and other degenerative tendencies? How do we meet the demands of a propulsive economy, human rights and social justice and avoid the undercurrents of new totalitarian systems that feed on human misery and poverty?
The challenges are many. They call for political, economic and intellectual efforts at all levels - national, subregional, regional, continental and global. You have all known Yugoslavia well, ever since the time when, as a member of the victorious anti-nazi coalition, it was among the first to sign the United Nations Charter, or when it was the "first dissident" of Europe. You knew it in the period of the cold war as a non-aligned State not part of any bloc. You also remember it from the days of the contemporary world's and Europe's major trials and challenges. You recall it as a country that has for decades been a factor of European stability.
Now, Yugoslavia has become a matter of concern for many international forums and for its friends worldwide. As is well-known, the Yugoslav crisis was on the Security Council's agenda two days ago, and a resolution was adopted. At that meeting, I stated that today's Yugoslavia was a great threat to itself and thus, in a way, was a threat to a larger area. It could hardly be expected of a representative of a country actually to accuse himself. However, I find nothing unusual about that. This Organisation and its Security Council stand for and protect peace, freedom and prosperity for all peoples, nations and countries of the world. That is exactly why we should speak up here even about our own problems and challenges and, on this basis, seek support and help.
I presume that the main points of the resolution on Yugoslavia are generally known: the Security Council fully supported the efforts undertaken by the European Community - under the auspices of the Conference on Security and Cooperation in Europe (CSCE) and consistent with its principles - to restore peace and dialogue in Yugoslavia, through the Conference on Yugoslavia and the mechanisms set forth within it; the Security Council appealed urgently to, and encouraged, all parties in Yugoslavia to settle their disputes peacefully and through negotiation within the framework of The Hague Conference; the Security Council decided that all States should immediately implement a general and complete embargo on all deliveries of weapons and military equipment to Yugoslavia; and called on all States to refrain from any action which might contribute to increasing tension and to impeding or delaying a peaceful and negotiated outcome to the conflict in Yugoslavia.
As can be seen, we both initiated and welcomed the peace action of the European Community, the CSCE and the United Nations. It certainly did not imply that we harboured hopes that someone else would take over our responsibilities. On the contrary, for us, it merely implied an additional commitment to do only what we should, and must do for ourselves. 
We do not wish to justify, nor could we justify and explain the current Yugoslav drama even with soma undeniable facts first, that it is an integral part of the turmoil that has beset Central and Eastern Europe, the Soviet Union and other parts of the world in recent years, and that, due to the historical, political and ethnic differences involved, the Yugoslav crisis has an additional and most tragic component) and, second that the tragedy of my country is the sum and substance of the problems that plague Europe and the world of the post-cold-war era.
After all that has happened it is obvious that Yugoslavia should be redefined. He have to find a formula that would both recognise legitimate national aspirations and contemporary needs for integration on a new basis. I believe that there is hope for such an outcome. Though still fragile, the breakthrough made two days ago, through the agreement on the implementation of a cease-fire, is an encouraging step forward.
As I said the day before yesterday, we fully recognise that our crisis should in no way endanger anyone, particularly not those closest to us, our neighbours. But it implies that it is our neighbours who should, for their part, be understanding and patient where our problems are concerned. Only the day before yesterday, a colleague of mine, the Foreign Minister of Albania, Mr. Kapllani, did just the opposite. He poured oil on the flames. Although Mr. Kapllani devoted three full pages of his statement to my country, I myself will make no further comment.
At the end of this part of my speech, I am genuinely prompted to thank, once again, all those who showed friendly concern and feelings for the Yugoslav peoples at the hard times they are going through. Perhaps the Yugoslav crisis, a test for the new European and world architecture, could best mirror the interdependence of national, regional, continental and global stability. The Europe of the Paris Charter, concerned so much with the individual and his rights, is stable only in interaction with the entire world. That is Europe's authentic contribution to the emergence of the new civilisation of peace. The process of global restructuring is under way. It requires utmost sensitivity not only in the spheres of political transformation, but also in the economic and social ones. Otherwise, the existing disparities might be further deepened. Therefore, even after the bipolar world has ceased to exist, the goals and potentials of the policy of non-alignment are not exhausted. Quite the opposite, the non-aligned policy now has new motivation.
It is logical that the old system should be dismantled, first and foremost, by those who built it on the postulates of ideological influence and military might. However, the emerging system of international relations should not be overshadowed by new supremacies. World forces and influences are neither expected to be, now could they be symmetric. But globally the new world architecture will not be sustainable without due inputs and influences of all factors. 
A new world order based on peace and democracy, freedom and equality, stability and development should apply to all. Only universality can ensure its lasting nature; and only participation of all, its viability. The order that guarantees peace and security to the entire international community requires both participation and responsibility of the world's majority embodied in the non-aligned countries. My colleague the Foreign Minister of Ghana, Mr. Asamoah, spoke about this with competence only yesterday.
The world of economic development and prosperity is incompatible with the poverty and stagnation of the developing world, to which most of the non-aligned countries belong. It is illusory to expect an even and perfectly balanced global development, but equally unrealistic to project a world development if some lack opportunities for expansion.
A civilisation having the individual and his human and civil rights as its supreme values needs free and stable societies - democracy, but also sound economic and social prospects. And last but not least, the environment, which has been taken for granted for so long, now, in the new world order, requires true global concern and common protection.
For all these reasons, I have recalled the purpose and the potential of the policy of non-alignment. The name given to that policy and to the movement behind it might be outdated, but the principles and goals it stands for certainly are not. They are compatible with all ongoing positive processes in today's world - with the progress in the field of disarmament and the signature of the START Treaty; with the progress of negotiations on chemical weapons; with the general approach in favour of enhanced controls of conventional arms transfers; with the ongoing processes of defusing the regional crises and with the constructive dialogues underway; with the effective role played by the United Nations, under the Charter, in cases of threats to peace, breaches of peace or acts of aggression, as in the case of the recent Gulf crisis; and with the painstaking efforts invested in the longest lasting world crisis - the Middle East crisis and the Palestinian question - so that we may now already speak in terms of a peace conference, a meeting of all the factors involved, including the Palestine Liberation Organization.
Today we speak of the rebirth of the United Nations and its return to the blueprints of 1945. By putting an end to bloc confrontation and embarking upon the process of negotiation, the major world Powers have made an enormous contribution to the revitalization of the world Organization and its Charter. Now the United Nations has a unique opportunity to become an even more important forum absorbing momentous world changes and channelling the positive tendencies, a forum dealing with all fundamental and crucial issues affecting the interests of the entire international community - in short, to become the linchpin of the new world order.
The United Nations can truly be a place for accommodating interests in establishing and expanding regional organizations and mechanisms in the field of security and cooperation, as well as in the political, economic, environmental and cultural spheres. Today security is integral not only in its global and regional, political and military character, but also in its economic and social character, including human rights in particular.
Through the world Organization, the great Powers and the developed countries can effectively coordinate mutual efforts to eliminate the vestiges of the cold war, in particular in the field of nuclear and any other disarmament. Through the world Organization we can all influence affectively the resolution of regional crises, the creation of integrative structures and mechanisms, and comprehensive economic and technological development.
In brief, through the United Nations, and more specifically through the cooperation of the General Assembly and the Security Council, we can all join in establishing the new world order, and thus in translating the common option for peace, security, stability, democracy and development into reality - not a reality for some, excluding the others, but a reality for all. We have the rich experience of the past 46 years to draw upon. We believe that the world can and must change for the better. This is why we are here today.
